Case 0:20-cv-61772-RKA Document 1 Entered on FLSD Docket 08/31/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO: 20-cv-61772

 JOEL LUCOFF,

        Plaintiff,

 vs.

 AMERICAN EXPRESS
 CENTURION BANK,

        Defendant.
                                     /

                                          COMPLAINT
                                         JURY DEMAND

        1.      Plaintiff alleges violation of the Telephone Consumer Protection Act, 47 U.S.C

 §227, et seq. (“TCPA”) and the Florida Consumer Collection Practices Act, Fla. Stat. §559.55, et

 seq. (“FCCPA”).

                                 JURISDICTION AND VENUE

        2.      This Court has jurisdiction under 28 U.S.C. §§1331. Mims v. Arrow Fin. Servs.

 LLC, 132 S. Ct. 740 (U.S. 2012). Mims v. Arrow Fin. Servs. LLC, 2012 U.S. LEXIS 906 (U.S.

 2012) and 28 U.S.C. §1367.

                                            PARTIES

        3.      Plaintiff, JOEL LUCOFF (“Lucoff”), is a natural person, and citizen of the State

 of Florida, residing in Broward County, Florida.

        4.      Defendant, AMERICAN EXPRESS CENTURION BANK, (“Amex”) is a

 national banking association with its principal place of business at 4315 South 2700 West, Salt

 Lake City, UT 84184.

        5.      Amex is a creditor as defined by the FCCPA.
Case 0:20-cv-61772-RKA Document 1 Entered on FLSD Docket 08/31/2020 Page 2 of 4



                                    FACTUAL ALLEGATIONS

        6.      Amex contacted Plaintiff on his cellular telephone and may have left messages.

 (“the telephone messages”).

        7.      The telephone number called was 954-562-0907.

        8.      Defendant was calling Plaintiff in an effort to collect a debt (“the debt”) allegedly

 due from Nancy Valencia.

        9.      Amex used an automatic telephone dialing system or a pre-recorded or artificial

 voice to place telephone calls to Plaintiff’s cellular telephone.

        10.     None of Defendant’s telephone calls placed to Plaintiff were for “emergency

 purposes” as specified in 47 U.S.C. §227 (b)(1)(A).

        11.     Defendant willfully or knowingly violated the TCPA.

        12.     The debt Defendant was seeking to collect was for an American Express credit

 card issued by Defendant. The debt was for personal, family, or household use.

        13.     In August 2020, Defendant contacted Plaintiff in an attempt to collect the debt

 from Nancy Valencia.

        14.     Defendant has previously called Plaintiff’s cellular telephone seeking Nancy

 Valencia. Plaintiff has previously advised Defendant that there was no Nancy Valencia at the

 Plaintiff’s telephone number.

        15.     Even after this communication, Defendant continued to contact Plaintiff asking to

 speak with Nancy Valencia.

        16.     Plaintiff never provided his cellular telephone number to Defendant in relation to

 a debt for Nancy Valencia.




                                                   2
Case 0:20-cv-61772-RKA Document 1 Entered on FLSD Docket 08/31/2020 Page 3 of 4



                                COUNT I
          VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT

        17.     Plaintiff incorporate paragraphs 1 through 4 and 5 through 16.

        18.     Defendant, or others acting on its behalf, placed non-emergency telephone calls to

 Plaintiff’s cellular telephone using an automatic telephone dialing system or pre-recorded or

 artificial voice violation of 47 U.S.C § 227 (b)(1)(A)(iii).

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendant for:

                a.        Damages;

                b.        a declaration that Defendants calls violate the TCPA;

                c.        a permanent injunction prohibiting Defendant from placing non-

                emergency calls to the Plaintiff's cellular telephone using an automatic telephone

                dialing system or pre-recorded or artificial voice; and

                d.        Such other or further relief as the Court deems proper.

                                          COUNT II
                                   VIOLATION OF THE FCCPA

        19.     Plaintiff incorporates paragraphs 1 through 8 and 12 through 16.

        20.     Defendant attempted to communicate with Plaintiff when Defendant knew that

 Plaintiff had no relation to any debt owned by Nancy Valencia, did not provide his contact

 information regarding the debt, and was not responsible for any debt for Nancy Valencia in

 violation of Fla. Stat. §559.72(18).

        21.     The FCCPA provides for equitable relief including injunctive relief. Berg v.

 Merchs. Ass’n Collection Div., 586 F. Supp. 2d 1336, 1345 (S.D. Fla. 2008).




                                                   3
Case 0:20-cv-61772-RKA Document 1 Entered on FLSD Docket 08/31/2020 Page 4 of 4



        WHEREFORE, Plaintiff demands judgment be entered in his favor and against Amex for

 the following:

        a) Actual damages in an amount to be proved at trial;

        b) Attorneys’ fees, litigation expenses and costs of suit;

        c) Declaring that Defendant’s direct communication with Plaintiff violates the FCCPA;

        d) Permanently enjoining Defendant from direct communication with Plaintiff; and

        e) Such other and further relief as this Court deems just and proper.

                                             JURY DEMAND

         Plaintiff demands trial by jury.

                                              Debt Shield Law, P.A.
                                              Attorney for Plaintiff
                                              3440 Hollywood Blvd., Suite 415
                                              Hollywood, FL 33021
                                              Tel: 754-800-5299
                                              Fax: 305-503-9457
                                              service@debtshieldlawyer.com
                                              joel@debtshieldlawyer.com

                                               /s/ Joel D. Lucoff
                                              Joel D. Lucoff
                                              Fla. Bar No. 192163




                                                 4
